Citation Nr: 9919001	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran had active service from May 1965 to June 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri. 

In December 1996, the Board Remanded the veteran's claim in 
order that he could be scheduled for a Travel Board hearing.  
In January 1997 the veteran's representative informed the RO 
that the veteran no longer desired a hearing.  

The case was returned to the Board in April 1999.


FINDINGS OF FACT

1.  The medical evidence of record is not adequate for rating 
purposes.

2.  The veteran was scheduled for VA examinations in August 
1995 and September 1998; he failed to report for the 
scheduled examinations without adequate reason.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 
1502(a), 1521(a), 5107(b) (West 1991); 38 C.F.R. §§ 3.326, 
4.15, 4.16, 4.17 (1998). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a permanent and total rating for 
pension purposes is well grounded and the record reflects 
that the RO has obtained all available evidence relevant to 
the veteran's claim.

The RO has determined on the basis of inpatient and 
outpatient treatment records that weakness of the veteran's 
legs is 20 percent disabling and alcoholic hepatitis is 10 
percent disabling, resulting in a combined rating of 30 
percent.  The record reflects that the veteran is severely 
disabled as a result of alcoholism, but this is not a ratable 
disability for pension purposes.  See 38 C.F.R. § 3.301 
(1998).

The veteran's treatment records provide limited information 
pertaining to his disabilities.  They clearly do not provide 
any basis for concluding that he has a permanent disability 
ratable at 60 percent or more or that he has a combination of 
permanent disabilities ratable at 70 percent or more.  
Similarly, the treatment records provide no basis for 
concluding that his ratable disabilities are sufficiently 
severe to preclude him from obtaining or maintaining 
substantially gainful employment.  

The record reflects that the veteran has never undergone a VA 
examination for compensation or pension purposes.  The RO 
recognized that such an examination was needed to establish 
the veteran's entitlement to a permanent and total rating 
when it scheduled him for a general medical examination in 
August 1995 and for general medical, psychiatric and 
respiratory examinations in September 1998.  Without 
explanation, the veteran failed to report for any of these 
examinations.  

In September 1998, the RO sent a letter to the veteran 
informing him that it was imperative that he appear for the 
September 1998 examinations.  The veteran was specifically 
requested to explain why he failed to report for the 
scheduled examinations and was told that another examination 
would be scheduled if he expressed a willingness to report 
for the examination.  Thereafter, no communication was 
received from the veteran.  Written statements were received 
from the veteran's representative in April and May 1999, but 
these statements include no explanation of why the veteran 
failed to report for the scheduled examinations and no 
request that the veteran be afforded another opportunity to 
undergo a VA examination. 

The record reflects that the veteran has been afforded every 
opportunity to establish his entitlement to a permanent and 
total rating for pension purposes, but due to his failure to 
cooperate the Board has been left with a record which is not 
adequate for rating purposes and clearly is not sufficient to 
establish the veteran's entitlement.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied. 


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

